                      Case 4:21-mj-71287-MAG Document 3 Filed 08/16/21 Page 1 of 1
AO 94 (Rev. 01/09) Commitment to Another District

                                                                                                                     FILED
                                     UNITED STATES DISTRICT COURT
                                                                 for the                                                  Aug 16 2021

                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California                                 SUSANY. SOONG
                                                                                                                CLERK, U.S. DISTRICT COURT
                                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                 United States of America                          )                                                     OAKLAND
                            v.                                     )
                    Curtis Dane Sanders                            )       Case No.   4:21-mj-71287-MAG
                                                                   )
                                                                   )         Charging District’s
                           Defendant                               )         Case No.    2:13-CR-003112-KJM

                                            COMMITMENT TO ANOTHER DISTRICT

         The defendant has been ordered to appear in the          Eastern                District of California                         .
The defendant may need an interpreter for this language:                                                              .

         The defendant:         ’ will retain an attorney.
                                ✔ is requesting court-appointed counsel.
                                ’

         The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:             08/13/2021
                                                                                         Judge’s signature

                                                                              Virginia K. DeMarchi, Magistrate Judge
                                                                                       Printed name and title
